DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.  The prior art still reads on the amended claim language as is set out below and as well as prior art newly cited herein.
	
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Honeycutt or, in the alternative, under 35 U.S.C. 103 as obvious over of U.S. Pat. No. 6,945,387 to Christensen in view of Honeycutt.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7832549 to Honeycutt.
With respect to claim 1, Honeycutt discloses a supply device for feeding of goods to be transported to a conveyor device, comprising:
at least one conveyor belt (see numeral 12 in Fig. 1 and col. 3, line 24) that extends around two deflection pulleys (see numerals 16, 18 in Fig. 7 and col. 4, line 10) of the supply device, 
the at least one conveyor belt (12) has an inner side with a guide strip (see numeral 60 in Figs. 1 and 3 and col. 4, line 28) approximately arranged along a feed direction (see arrow 30 in Fig. 1 and col. 3, line 37), and 

the bed (50) comprises a base table (see numeral 52 in Fig. 1 and col. 4, line 20), and
at least two guiding devices (see numerals 62  in Fig. 3 and col. 4, line 36) attached to the base table (52),
the at least two guiding devices (62) being arranged approximately parallel to one another on the base table (see Fig. 6)
being spaced from one another so that the guide groove (see numeral 44 in Fig. 6) is formed by 
a spacing (44) between the at least two guiding devices (see numeral 62 in Fig. 6), 
the spacing (44) being oriented approximately perpendicular to the feed direction (see Fig. 6)
so that the guide groove (44) is oriented approximately along the feed direction (see Abstract, second sentence). 

With respect to claim 3, Honeycutt discloses each of the guiding devices (62) is an essentially U-shaped profile element (when viewed from a top planar view the guiding device 62 has a U-shape).

With respect to claim 14, Honeycutt discloses a method for providing a supply device for feeding 
of goods to be transported to a conveyor device, comprising the steps of:
providing at least one conveyor belt (12) having, on its inner side, a guide 
strip (60) arranged approximately along a feed direction (See Abstract), in such a way that 
the conveyor belt (12) extends around two deflection pulleys (16, 18) of the supply device;
providing a bed (11) that comprises a base table (22);
attaching at least two guiding devices (20) to the base table (22),  
so that the at least two guiding devices (20) are arranged approximately parallel to one another (see Fig. 6) on the base table (52) and spaced from one another to define a guide groove (44) between the at least two guiding devices (62), 
the spacing (44) between the at least two guiding devices (62) being oriented approximately perpendicular to the feed direction (13) and the guide groove (19) being oriented approximately along the feed direction (13): and
positioning the guide strip (60) of the conveyor belt (12) in the guide groove (44) when the conveyor belt (12) is disposed to extend around two deflection pulleys (16, 18) of the supply device so that 
the guide strip (60) positioned in the guide groove (44) guides the at least one conveyor belt (12) between the two deflection pulleys (16, 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,945,387 to Christensen in view of Honeycutt as set out above.
With respect to claim 1, Christensen discloses a supply device for feeding of goods to be transported to a conveyor device, comprising:

the at least one conveyor belt (12) has an inner side with a guide strip (34) approximately arranged along a feed direction, and 
a bed (see numeral 14 in Fig. 3 and col. 2, line 5) having a guide groove (see spacing below) 

    PNG
    media_image1.png
    458
    750
    media_image1.png
    Greyscale
receiving the guide strip (34) for guiding the at least one conveyor belt (12) between the two deflection pulleys (21).
Christensen does not disclose the bed comprises at least two guiding devices attached to the base table, the at least two guiding devices being arranged approximately parallel to one another on the base table and being spaced from one another so that the guide groove is formed by a spacing between the at least two 

Honeycutt teaches at least two guiding devices (62) attached to the base table (50), the at least two guiding devices (62) being arranged approximately parallel (see Fig. 4) to one another on the base table (50) and being spaced from one another so that the guide groove is formed by a spacing (44) between the at least two guiding devices (62), the spacing being oriented approximately perpendicular to the feed direction so that the guide groove is oriented approximately along the feed direction.
	Though Christensen only shows a single guide groove it would have been obvious to provide more than one groove to better secure the positioning of the belt as taught in Honeycutt at col. 6, lines 52-53.  It would have been obvious to combine the disclosure of Christensen with the teachings of Honeycutt to prevent the belt from meandering laterally as taught by Honeycutt.

With respect to claim 3, Christensen discloses each of the guiding devices (26) is an essentially U-shaped profile element (see Fig. 5).

With respect to claim 14, Christensen discloses a method for providing a supply device for feeding of goods to be transported to a conveyor device, comprising the steps of:
providing at least one conveyor belt (12) having, on its inner side, a guide strip (34) arranged approximately along a feed direction (See Fig. 6), in such a way that 

providing a bed (14, 15) that comprises a base table (14); and
positioning the guide strip (34) of the conveyor belt (12) in the guide groove (see numeral 26) when the conveyor belt (12) is disposed to extend around two deflection pulleys (21) of the supply device so that 
the guide strip (34) positioned in the guide groove (26) guides the at least one conveyor belt (12) between the two deflection pulleys (21).  Christensen does not teach at least two parallel guiding devices on the base table, spaced from one another to define a guide groove. 

Honeycutt teaches the at least two guiding devices (62) are arranged approximately parallel to one another on the base table (52) and spaced from one another to define a guide groove (44) between the at least two guiding devices (62).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Christensen with the teachings of Honeycutt and though Christensen only shows a single guide groove it would have been obvious to a person having ordinary skill in the art at the time of filing to provide more than one groove as taught in Honeycutt at col. 6, lines 52-53 to better secure the positioning of the belt.  It would have been obvious to combine the teachings of Honeycutt with the disclosure of Christensen to prevent the wandering and/or misalignment of the belt.

Allowable Subject Matter
Claims 7 and 17-21 are allowed.  The claims are allowed because the guide device is formed on a central web of a U-shaped profile element, this in combination with the rest of the claim language.
Claims 4-5, 8-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651